Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 11/01/2022 has been entered. Claims 1-13 remain pending in the application.  Applicant’s amendments to the claims have overcome each and every objection previously set forth in the Non-Final Office Action mailed 07/21/2022.   

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Beech ( US5713486A as provided in IDS filed 04/25/2019).
Regarding claim 1, Beech discloses a method for dispensed output of a fluid (Abstract) at an output opening (end of conduit entering collection vessel 37) of a dispensing channel (conduit) of a dispensing device (Fig 1).
Outputting a first proportion of a target fluid amount to be output (col 7, lines 1- 19) by means of a pump (83) connected into the dispensing channel which pump sucks
the fluid to be dispensed via a supply opening (conduit coming from reservoir 31) of the dispensing channel from a fluid reservoir (31);
Applying pressurized air (19) to a buffer channel portion (11) of the dispensing channel upstream of the output opening (Fig 1), which buffer channel portion is separated both from the output opening and from the pump (Fig 1). The buffer channel portion is filled with fluid (12) sucked by the pump such that the buffer channel portion including a fluid buffer volume confined therein is placed under pressure (col 7, lines 1- 19).
Subsequently outputting, in a clocked manner (col 5, lines 17-27), the remaining proportion of the target fluid amount to be dispensed from the buffer channel portion (col 7, lines 1-19), which is separated from the pump and pressurized by the pressurized air (col 7, lines 1-19), by means of a dispensing valve (25) arranged between the buffer channel portion and the output opening in the dispensing channel (Fig 1), which dispensing valve is switched alternately into an open position allowing a fluid passage and into a closed position preventing a fluid passage (col 5, lines 17-27).
Regarding claim 2, Beech discloses all of the limitations of claim 1, wherein the actual fluid amount actually output at the output opening is detected and is compared with the target fluid amount to be dispensed (col 6, lines 36-67), the clocked actuation of the dispensing valve taking place for as long as the detected actual fluid amount corresponds to the target fluid amount (col 7, lines 20-35).
Regarding claims 3-5, Beech discloses all of the limitations of claim 1, wherein 90% of the target fluid amount is output by the operation of the pump (col 12, lines 36- 42).
Regarding claim 6, Beech discloses all of the limitations of claim 1, wherein a first open position is set in the case of the clocked actuation of the dispensing valve, the opening duration of which is longer than the opening duration of each subsequent open position (col 4, lines, 47-56).
Regarding claims 7-8, Beech discloses all of the limitations of claim 6, wherein the first open position is set such that, during this first open position, at least roughly 90% of the remaining proportion of the target fluid amount to be dispensed is output (col 12, lines 36-42).
Regarding claim 9, Beech discloses all of the limitations of claim 1, wherein the opening duration of the open positions in the case of the clocked actuation of the dispensing valve is gradually reduced (col 4, lines, 47-56).
Regarding claim 10, Beech discloses all of the limitations of claim 1, wherein the closure duration of each closed position of the dispensing valve is longer than the opening duration of at least each further open position following the first open position (col 10, lines 56-67).
Regarding claim 11, Beech discloses all of the limitations of claim 10, wherein the closure duration of each closed position of the dispensing valve is longer than the opening duration of each open position (col 10, lines 56-67).
Regarding claim 12, Beech discloses all of the limitations of claim 1, wherein the buffer channel portion is designed such that the fluid buffer volume at most receivable in the said buffer channel portion at least substantially corresponds (col 5 lines 10-16) to the remaining proportion of the target fluid amount to be dispensed that is to be output in a clocked manner such that the buffer channel portion is at least substantially emptied after a dispensing operation ends (col 3, lines 55-59).

Allowable Subject Matter
Claim 13 is allowable.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 13, the closest prior art of Beech teaches a method for dispensed output of a fluid (Abstract) at an output opening (end of conduit entering collection vessel 37) of a dispensing channel (conduit) of a dispensing device (Fig 1).
a) Outputting a first proportion of a target fluid amount to be output (col 7, lines 1- 19) by means of a pump (83) connected into the dispensing channel which pump sucks
the fluid to be dispensed via a supply opening (conduit coming from reservoir 31) of the dispensing channel from a fluid reservoir (31);
b) Applying pressurized air (19) to a buffer channel portion (11) of the dispensing channel upstream of the output opening (Fig 1), which buffer channel portion is separated both from the output opening and from the pump (Fig 1). The buffer channel portion is filled with fluid (12) sucked by the pump such that the buffer channel portion including a fluid buffer volume confined therein is placed under pressure (col 7, lines 1- 19).
c) Subsequently outputting, in a clocked manner (col 5, lines 17-27), the remaining proportion of the target fluid amount to be dispensed from the buffer channel portion (col 7, lines 1-19), which is separated from the pump and pressurized by the pressurized air (col 7, lines 1-19), by means of a dispensing valve (25) arranged between the buffer channel portion and the output opening in the dispensing channel (Fig 1), which dispensing valve is switched alternately into an open position allowing a fluid passage and into a closed position preventing a fluid passage (col 5, lines 17-27).
Beech teaches the method is carried out by means of a dispensing device which has a selection valve (Fig. 1, valve 23; column 7, lines 1-19) arranged in the course of the dispensing channel between the pump and the dispensing valve (Fig. 1 shows valve 23 is arranged between pump 33 and valve 25), which selection valve has a pressurised air inlet connected to a pressurised air source (Fig. 1 shows an air supply 19 is connected to an inlet of valve 23) and is selectively switchable into a pump operating position or into a pressurised air operating position (column 7, lines 1-19), said selection valve connecting a output channel portion of the dispensing channel extending between the selection valve and the output opening to the pump in the pump operating position and to the pressurised air inlet in the pressurised air operating position (Fig. 1 shows the connection of the channel from element 33 to the valve and thus the air inlet of valve 23)
Beech fails to teach the following method steps being carried out: 
(a) operating the dispensing device in a pump dispensing phase in which the selection valve is held in the pump operating position when the pump is running and the dispensing valve is in the open position at the same time until the first proportion of the target fluid amount to be dispensed of the fluid sucked via the supply opening is output at the output opening; and 
(b) subsequently operating the dispensing device in a pressurised air dispensing phase, wherein during a first sub-phase of the pressurised air dispensing phase by switching over the selection valve to the pressurised air operating position and by switching over the dispensing valve to the closed position the buffer channel portion of the dispensing channel which is filled with fluid by the pump during the pump dispensing phase being placed under pressure by feeding in pressurised air, and wherein during a second sub-phase of the pressurised air dispensing phase subsequent thereto the dispensing valve being switched over in a clocked manner between the open position and the closed position until the remaining proportion of the target fluid amount to be dispensed is output from the buffer channel portion at the output opening. None of the prior art teaches motivation or suggestion wherein one of ordinary skill in the art would have modified Beech to have arrived at the claimed invention.
	None of the prior art teaches or fairly suggests, alone or in combination, all of the limitations of the claimed invention. Thus, claim 13 is deemed allowable.

Response to Arguments
Applicant's arguments filed 11/01/2022 have been fully considered but they are not persuasive. 
Regarding applicant’s arguments that Beech fails to teach or suggest “pumping the first portion of the target fluid volume to be dispensed into the channel section” since the dispensing channel “is intended to be the conduit section between the valve (25) and the tank (37)”, the examiner respectfully disagrees. As claimed, “dispensing channel” can be interpreted as the channel between element 33 and element 37 as seen in Beech. As discussed above, Beech teaches outputting a first proportion of a target fluid amount to be output (col 7, lines 1- 19, teaches a liquid is supplied from a supply reservoir by a pump means through the charging conduit) by means of a pump (83) connected into the dispensing channel which pump sucks the fluid to be dispensed via a supply opening (conduit coming from reservoir 31) of the dispensing channel from a fluid reservoir (31).
If applicant intends to differentiate the “dispensing channel” claimed from the “dispensing channel” as interpreted in Beech, it is suggested to incorporate additional limitations to the claims. Note that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Regarding applicant’s arguments that “one-time brief closing of the compressed air valve (21) or the metering valve (25) cannot be regarded as an output in ‘a clocked manner, as defined in Claim 1”, the examiner respectfully disagrees. 
As stated above, Beech teaches outputting a first proportion of a target fluid amount to be output (col 7, lines 1- 19, teaches liquid is supplied through the charging conduit, wherein the “first proportion” is interpreted as a proportion of the liquid that is supplied from the supply reservoir) by means of a pump (83) connected into the dispensing channel which pump sucks the fluid to be dispensed via a supply opening (conduit coming from reservoir 31) of the dispensing channel from a fluid reservoir (31); and
Subsequently outputting, in a clocked manner (col 5, lines 17-27, teaches a controller means that transmits signals to open and close quick-acting valves to discharge a unit dose; wherein “clocked manner” is interpreted as outputting in a timed manner, i.e. the controller transmits signals to deliver a dose within a preselected short period, which implies the unit dose is timed to discharge after the step of introducing the liquid supplied from the supply reservoir), the remaining proportion of the target fluid amount to be dispensed from the buffer channel portion (col 7, lines 1-19), which is separated from the pump and pressurized by the pressurized air (col 7, lines 1-19), by means of a dispensing valve (25) arranged between the buffer channel portion and the output opening in the dispensing channel (Fig 1), which dispensing valve is switched alternately into an open position allowing a fluid passage and into a closed position preventing a fluid passage (col 5, lines 17-27, teaches open and closing of quick-acting valves).
Thus, Beech teaches all of the limitations of the claimed invention. 
	Note that, as claimed, “clocked manner” has a broadest reasonable interpretation of being a timed manner. Since Beech teaches that a controller transmits signals to open and close quick-acting valves to discharge a unit dose for a preselected period, Beech teaches the subsequently outputting step “in a clocked manner”.
Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ikushima (US 20130108521 A1) teaches a method for meting fluid dispensing using a pump and pressurized air (abstract), wherein opening and closing of the discharge valve 11 are repeated (paragraph [0080]).
Tenreiro et al. (US 20140087934 A1) teaches a liquid handing device using pressurized gas (abstract). Tenreiro teaches repeated cycles of gas pressure differences are used to partially or totally empty the inlet chamber depending on the requirements of the application (paragraph [0039]).
Battrell et al. (US 20090325276 A1) teaches an apparatus and method comprising valves and pumps (paragraph [0133]; Fig. 2) wherein pressurized air, valves, and pumps are used to control fluid flow (paragraph [0133]). Battrell teaches that a microprocessor is clocked so that assay functions are actuated in the proper order and at the proper intervals (paragraph [0133]).
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY H NGUYEN whose telephone number is (571)272-2338. The examiner can normally be reached M-F 7:30A-5:00P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on (571) 272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HENRY H NGUYEN/Examiner, Art Unit 1798         

/SAMUEL P SIEFKE/Primary Examiner, Art Unit 1797